UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    IKIA TRUESDALE,

                Plaintiff,

         v.                                               No. 21-cv-315 (DLF)

    DISTRICT OF COLUMBIA,

                 Defendant.


                                 MEMORANDUM OPINION

        Ikia Truesdale brings this employment discrimination action against her employer, the

District of Columbia. She alleges that while working for the Metropolitan Police Department

(MPD) she was subjected to disparate treatment based on her race and gender, a hostile work

environment, and retaliation in violation of Title VII. Before the Court is the District’s Motion

to Dismiss, Dkt. 8. For the reasons that follow, the Court will grant the motion.

I.      BACKGROUND1

        Truesdale is an African American woman, who began working as a police officer for

MPD in 2016. Compl. ¶¶ 1, 5–7, Dkt. 1. MPD assigned her to a “special beat” in the Fifth

District, where she was required to remain within a certain geographic area during prescribed

hours. Id. ¶¶ 6, 8.

        The underlying events that give rise to Truesdale’s claims began on February 18, 2019,

when Sergeant Ennis Jervic, Truesdale’s supervisor, instructed her via police radio “to remain

where she was and note her mileage per proper procedure.” Id. ¶¶ 11–12, 18. When Jervic



1
 On a Rule 12(b)(6) motion, the Court assumes the truth of material factual allegations in the
complaint. See Am. Nat’l Ins. Co. v. FDIC, 642 F.3d 1137, 1139 (D.C. Cir. 2011).
                                                 1
arrived at Truesdale’s location, he stated that he saw a vehicle traveling on a nearby street and

believed it to be Truesdale’s vehicle. Id. ¶¶ 13–14. In “a professional and inoffensive demeanor

and tone,” Truesdale stated that “it was not here [sic] vehicle.” Id. ¶ 15. Because Jervic “didn’t

like her tone,” she was asked to write a report on the incident. Id. ¶ 16.

       As a result of the February 18 incident with Jervic, Truesdale was placed under

investigation. Id. ¶ 19. The investigation was resolved in June 2019 with a finding of “no

preponderance/no discipline.” Id. ¶ 34. As a further result of the incident with Jervic, in July

2019, Truesdale was subjected to the Supervisory Support Program (SSP). Id. ¶¶ 36, 39.

Sergeant Michael Lybarger, one of Truesdale’s supervisors, was tasked with completing her SSP

Assessment. Id. ¶¶ 40–41. Lybarger was friends with Jervic and likely spoke with him about

Truesdale while completing the assessment. Id. ¶¶ 41–42, 44. In August 2019, “the SSP

Assessment was drafted against [Truesdale] and assessed her performance with the MPD.” Id.

¶ 47. Truesdale alleges that a similarly situated white male officer, “Officer Glen,” received

preferential treatment in regards to leaving his assigned geographic area. Id. ¶¶ 20–22.

       On February 18, 2019, the day of the incident with Jervic, Truesdale went to Lieutenant

Patrick Brescia to request mediation due to the incident and told him that she had “been having

ongoing issues” with Jervic. Id. ¶¶ 17–18. Additionally, in March 2019, Truesdale submitted a

complaint against Jervic regarding the February 18 incident. Id. ¶ 23. In June 2019, Truesdale

also submitted “a claim of workplace discrimination related to harassment, hostile work

environment, and discipline” against Jervic to the MPD Equal Employment Opportunity (EEO)

Investigations Division. Id. ¶ 33.

       In April 2019, Truesdale requested approval for outside employment through the proper

channels, and an administrative sergeant informed Truesdale that the paperwork takes at most



                                                 2
approximately seven days to process. Id. ¶¶ 27–28. A white male officer, Officer Leehigh,

requested approval for outside employment through the proper channels, and his request

allegedly was approved in no more than seven days. Id. ¶¶ 30–32. In June, Truesdale learned

that her outside employment paperwork had been preliminarily denied due to the investigation

against her. Id. ¶ 35. However, Truesdale’s outside employment paperwork still had not been

processed more than two weeks after the investigation concluded. Id. ¶¶ 34, 37.

       In October 2019, Lybarger completed Truesdale’s officer performance Rating Form,

giving her a rating of “Needs Improvement.” Id. ¶¶ 50, 52. Two days later, Truesdale submitted

an MPD EEO complaint against Lybarger relating to discipline and hostile work environment.

Id. ¶ 51. Approximately a week later, Truesdale learned that Lybarger changed her rating to

“Meets Expectations.” Id. ¶ 53. The following day, Truesdale filed an appeal regarding the

rating and alleging “that she had been subjected to a hostile work environment.” Id. ¶ 54. She

claims that “[t]he changing of the rating, the failure to comply with proper procedure, and the

initiation of the entire SSP even though the claims belying it were dismissed with a verdict of ‘no

preponderance/no discipline’, signal the lack of veracity behind the SSP in its entirety and Sgt.

Lybarger’s assessment.” Id. ¶ 56.

       In December 2019, the Professional Conduct and Intervention Board compiled a review

of Truesdale, id. ¶ 58, and recommended that Truesdale “be place [sic] on a Performance

Improvement Plan,” have her body cameras reviewed weekly, and be subjected to increased

supervision, id. ¶ 60. These recommendations were made based on the findings of Lieutenant

Kopp who had participated in Truesdale’s SSP Assessment and who was friends with Jervic and

Lybarger. Id. ¶¶ 44, 48, 59–60. Truesdale’s pleading does not state whether these

recommendations were implemented.



                                                 3
        Due to these circumstances, Truesdale left her MPD district and now works for a

different district. Id. ¶¶ 7, 61. She has exhausted her administrative remedies. Id. ¶¶ 62–65.

She was mailed her right-to-sue letter on November 5, 2020, and filed the instant case on

February 3, 2021. See id. ¶ 65; see generally Compl. On April 13, 2021, the District moved to

dismiss the entirety of Truesdale’s complaint pursuant to Federal Rule of Civil Procedure

12(b)(6). See generally Mot. to Dismiss. That motion is now ripe for review.

II.     LEGAL STANDARDS

        Rule 12(b)(6) of the Federal Rules of Civil Procedure allows a defendant to move to

dismiss the complaint for “failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion, a complaint must contain factual matter

sufficient “to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). A facially plausible claim is one that “allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). This standard does not amount to a specific probability requirement,

but it does require “more than a sheer possibility that a defendant has acted unlawfully.” Id.; see

also Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise a right to relief

above the speculative level.”). A complaint need not contain “detailed factual allegations,” but

alleging “facts that are merely consistent with a defendant’s liability . . . stops short of the line

between possibility and plausibility.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted).

        The Court must “accept as true” all the factual allegations in the plaintiff’s complaint, id.,

and “grant[] the benefit of all inferences that can be derived from the facts alleged,” Hettinga v.

United States, 677 F.3d 471, 476 (D.C. Cir. 2012) (internal quotation marks omitted). The Court

need not accept, however, any “legal conclusion [that is] couched as a factual allegation.” Iqbal,



                                                   4
556 U.S. at 678 (internal quotation marks omitted). Likewise, the Court will not credit an

“unadorned, the-defendant-unlawfully-harmed-me accusation,” or a “[t]hreadbare recital[] of the

elements of a cause of action, supported by mere conclusory statements.” Id. Ultimately,

“[d]etermining whether a complaint states a plausible claim for relief [is] a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.” Id. at

679.

III.   ANALYSIS2

       The District moves to dismiss the three counts in Truesdale’s complaint. Mot. to Dismiss

at 1. First, it argues that Truesdale’s disparate treatment (Count I) and retaliation (Count III)

claims fail because she has not alleged a material adverse action for either count. Id. Second, it

argues that Truesdale’s hostile work environment claim (Count II) should be dismissed because

she has not alleged sufficiently severe or pervasive intimidation, ridicule, and insult. Id. The

Court will address each in turn.




2
  In her opposition, Truesdale requests leave to amend her complaint if the Court grants any part
of the District’s Motion to Dismiss. Pl.’s Opp’n to Mot. to Dismiss at 12, Dkt. 9 (citing Fed. R.
Civ. P. 15(a)). But a motion for leave to file an amended complaint must comply with Federal
Rule of Civil Procedure 15(a)(2) and Local Civil Rule 15.1. “While Federal Rule 15(a) provides
that leave to amend shall be freely given when justice so requires, a bare request in an opposition
to a motion to dismiss—without any indication of the particular grounds on which amendment is
sought—does not constitute a motion within the contemplation of Rule 15(a).” Kowal v. MCI
Commc’ns Corp., 16 F.3d 1271, 1280 (D.C. Cir. 1994) (quoting Confederate Mem’l Ass’n v.
Hines, 995 F.2d 295, 299 (D.C. Cir. 1993)) (internal quotations and alterations omitted); see also
Local Civ. R. 15.1 (motion for leave to amend must “attach, as an exhibit, a copy of the proposed
pleading as amended”). If Truesdale seeks to amend her complaint, she must seek the Court's
leave to amend, in accordance with the Federal and Local Civil Rules.
                                                  5
       A.      Disparate Treatment and Retaliation Claims (Counts I & III)

       In Count I of her complaint, Truesdale alleges that she was subjected to discrimination

through disparate treatment, Compl. ¶¶ 67–73, and in Count III, she alleges that she was

subjected to retaliation for her complaints against Jervic and Lybarger, id. ¶¶ 82–89.

       To establish a disparate treatment employment discrimination claim under Title VII,

Truesdale must show that “(i) [she] suffered an adverse employment action (ii) because of [her]

race, color, religion, sex, or national origin.” Brady v. Off. of Sergeant at Arms, 520 F.3d 490,

493 (D.C. Cir. 2008) (Kavanaugh, J.). An employer’s action is sufficiently adverse for a

discrimination claim only if it causes “a significant change in employment status”—e.g., “hiring,

firing, failing to promote, reassignment with significantly different responsibilities, or a decision

causing significant change in benefits.” Baird v. Gotbaum, 662 F.3d 1246, 1248 (D.C. Cir.

2011) (internal quotation marks omitted). The action must cause the employee “materially

adverse consequences affecting the terms, conditions, or privileges of employment or future

employment opportunities such that a reasonable trier of fact could find objectively tangible

harm.” Id. at 1248–49 (internal quotation marks omitted).

       To establish a retaliation claim under Title VII, Truesdale must show that (i) she suffered

“a materially adverse action” (ii) because she “brought or threatened to bring a discrimination

claim.” Baloch v. Kempthorne, 550 F.3d 1191, 1198 (D.C. Cir. 2008) (Kavanaugh, J.). But for

her retaliation claim, Truesdale need not show that the adverse action “affect[ed] the terms and

conditions of [her] employment.” Baird, 662 F.3d at 1249 (quoting Burlington N. & Santa Fe

Ry. Co. v. White, 548 U.S. 53, 64 (2006)). She must show only that it “well might have

dissuaded a reasonable worker from making or supporting a charge of discrimination.” Id.

(internal quotation marks omitted). “[W]hile the scope of actions covered by Title VII’s



                                                  6
substantive provision and its anti-retaliation provisions differ, the magnitude of harm that

plaintiff must suffer does not”—in both cases, the plaintiff must suffer “objectively tangible

harm.” Hornsby v. Watt, 217 F. Supp. 3d 58, 66 (D.D.C. 2016) (citations omitted).

       In support of her disparate treatment employment discrimination claim, Truesdale points

to the SSP Assessment, the investigation, the “different degree to which [she] was held regarding

her location and the general orders,” and the delay in processing her outside employment

paperwork. Compl. ¶ 70. For her retaliation claim, Truesdale points to the same actions except

that she omits the allegations regarding differential treatment. See id. ¶ 87. Viewing these

allegations as true and in the light most favorable to Truesdale, see Hettinga, 677 F.3d at 476,

none of her allegations meet the definition of an adverse action sufficient to support either claim.

       First, the “differential degree to which [Truesdale] was held regarding her location and

the general orders,” Compl. ¶ 70, does not constitute an adverse action because it did not cause

“a significant change in employment status, such as hiring, firing, failing to promote,

reassignment with significantly different responsibilities, or a . . . significant change in benefits,”

Baird, 662 F.3d at 1248 (quoting Douglas v. Donovan, 559 F.3d 549, 552 (D.C. Cir. 2009)); see

also Edwards v. EPA, 456 F. Supp. 2d 72, 86 (D.D.C. 2006) (requiring “discernible, as opposed

to a speculative, effect on the terms, conditions, or privileges of one’s employment”).

       And any negative impact caused by the SSP assessment and investigation is too

speculative to be actionable. See Bridgeforth v. Jewell, 721 F.3d 661, 663–65 (D.C. Cir. 2013)

(rejecting as unduly speculative a claim based on failure to nominate an employee for “time-off

awards”). Truesdale does not allege that either caused, or could have caused, her any career or

financial impact. To the extent that Truesdale alleges that the SSP assessment and investigation

led to increased supervision, Compl. ¶ 60, neither constitutes an adverse employment action. See



                                                   7
Guillen-Perez v. District of Columbia, 415 F. Supp. 3d 50, 63 (D.D.C. 2019) (finding increased

scrutiny did not constitute an adverse employment action). To be adverse, a negative

performance appraisal “must affect the employee’s ‘position, grade level, salary, or promotion

opportunities.’” Taylor v. Solis, 571 F.3d 1313, 1321 (D.C. Cir. 2009) (quoting Baloch, 550

F.3d at 1199); Baloch, 550 F.3d at 1199 (“[P]erformance reviews typically constitute adverse

actions only when attached to financial harms.”). Further, Truesdale does not allege that the SSP

assessment contained any abusive language. See Baloch, 550 F.3d at 1199 (considering absence

of abusive language as weighing against finding a performance review to be an adverse action).

To the extent Truesdale alleges that the SSP assessment, investigation that followed, and review

thereof led to her placement on a Performance Improvement Plan (PIP), Compl. ¶ 60, for the

same reasons, the PIP also does not constitute an adverse employment action, see Taylor v.

Small, 350 F.3d 1286, 1292–93 (D.C. Cir. 2003).

       Finally, the delays in processing Truesdale’s outside employment paperwork are not

materially adverse because “delays in personnel actions—similar to the effect of performance

evaluations—are materially adverse only when they result in independent, tangible effects such

as endangering compensatory or advancement potential.” Tyes-Williams v. Whitaker, 361 F.

Supp. 3d 1, 13 (D.D.C. 2019) (internal quotation marks omitted). Truesdale has not alleged any

such harm. See Burlington N., 548 U.S. at 67 (“The antiretaliation provision protects an

individual not from all retaliation, but from retaliation that produces an injury or harm.”); Tyes-

Williams, 361 F. Supp. 3d at 13 (finding delay in approving transfer did not constitute adverse

action where plaintiff did not allege effect on “compensation or career trajectory”).

       Because Truesdale has failed to allege a materially adverse action, dismissal of her

disparate treatment and retaliation claims is appropriate.



                                                 8
       B.      Hostile Work Environment Claim (Count II)

       In Count II of her complaint, Truesdale alleges she was subjected to a hostile work

environment. Compl. ¶¶ 74–81. A hostile work environment exists where a plaintiff's employer

subjects her to “discriminatory intimidation, ridicule, and insult” that is “sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive working

environment.” Baloch, 550 F.3d at 1201 (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21

(1993)). In assessing whether there is a hostile work environment, “court[s] look[] to the totality

of the circumstances, including the frequency of the discriminatory conduct, its severity, its

offensiveness, and whether it interferes with an employee’s work performance.” Baloch, 550

F.3d at 1201. “The Supreme Court has made it clear that conduct must be extreme to amount to

a change in the terms and conditions of employment.” George v. Leavitt, 407 F.3d 405, 416

(D.C. Cir. 2005) (internal quotation marks omitted). This prevents Title VII from becoming “a

general civility code” that regulates “the ordinary tribulations of the workplace.” Faragher v.

City of Boca Raton, 524 U.S. 775, 788 (1998) (internal quotation marks omitted).

       To support her hostile work environment claim, Truesdale points to no instances of

abusive, threatening, or humiliating conduct. See generally Compl. Instead, she alleges that she

was subjected to harassment including investigations, false critiques of her abilities, scrutiny that

“similarly situated officers did not receive,” and a delay in processing her outside employment

paperwork. Compl. ¶ 77. Even considering her allegations together, in the light most favorable

to Truesdale, they do not show a “severe and pervasive pattern of harassment,” Outlaw v.

Johnson, 49 F. Supp. 3d 88, 92 (D.D.C. 2014), that “create[d] an abusive working environment,”

Baloch, 550 F.3d at 1201 (quoting Harris, 510 U.S. at 21).




                                                  9
       First, Truesdale has not shown that any of the alleged actions severely affected her day-

to-day working environment. Although she alleges that she was investigated and received poor

performance evaluations, Compl. ¶ 77, “[c]riticisms of a subordinate’s work and expressions of

disapproval . . . are the kinds of normal strains that can occur in any office setting,” Singh v. U.S.

House of Representatives, 300 F. Supp. 2d 48, 56 (D.D.C. 2004); see also Outlaw, 49 F. Supp. at

91–92 (finding denial of promotions, hiring at a lower initial grade, and subjective job-

performance reviews insufficient to survive motion to dismiss hostile work environment claim);

Nurriddin v. Bolden, 674 F. Supp. 2d 64, 94 (D.D.C. 2009) (“[T]he removal of important

assignments, lowered performance evaluations, and close scrutiny of assignments by

management [cannot] be characterized as sufficiently intimidating or offensive in an ordinary

workplace context.”). And even accepting as true that Truesdale was subjected to more scrutiny

than other employees and experienced delays in the processing of her outside employment

paperwork, Compl. ¶ 77, there is no indication that either interfered with her ability to perform

her job or was sufficiently severe to support a hostile work environment claim.

       Second, the allegations on which Truesdale relies to support her hostile work

environment claim are nearly identical to those she relies on to support her discrimination and

retaliation claims. Id. ¶¶ 70, 87. “As a general matter,” plaintiffs cannot “bootstrap their alleged

discrete acts of retaliation [or disparate treatment] into a broader hostile work environment

claim.” Baloch v. Norton, 517 F. Supp. 2d 345, 364 (D.D.C. 2007), aff’d sub nom. Baloch v.

Kempthorne, 550 F.3d 1191 (D.C. Cir. 2008); see also Hampton v. Vilsack, 760 F. Supp. 2d 38,

57 (D.D.C. 2011), aff’d, 685 F.3d 1096 (D.C. Cir. 2012) (“Plaintiff cannot . . . rely on the

discrete acts upon which he bases his discrimination and retaliation claims to support a hostile

work environment claim.”).



                                                 10
       Although Truesdale further alleges that she told Brescia “that she has been having

ongoing issues with her supervisor, Sgt. Jervic. . . .,” Compl. ¶ 18, she provides little detail about

these alleged issues. And to the extent that she has provided any detail at all, her issues with

Jervic appear to be no more than “‘personality conflicts’” that “courts [have] frequently

deem[ed] uncognizable under Title VII.” Baird v. Gotbaum, 792 F.3d 166, 171 (D.C. Cir. 2015)

(quoting Burlington N., 548 U.S. at 68).

       In sum, even considered together, the allegations in the complaint do not support a hostile

work environment claim.

                                           CONCLUSION

       For the foregoing reasons, the District’s motion to dismiss is granted. An order

consistent with this decision accompanies this memorandum opinion.




                                                               ________________________
                                                               DABNEY L. FRIEDRICH
                                                               United States District Judge
March 30, 2022




                                                 11